Citation Nr: 1307567	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to direct service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to secondary service connection for a lumbar spine disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disease or injury.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected disease or injury.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for migraine headaches, to include as secondary to bilateral plantar fasciitis.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to bilateral plantar fasciitis.

9.  Entitlement to a disability rating in excess of 10 percent for right plantar fasciitis.

10.  Entitlement to a disability rating in excess of 10 percent for left plantar fasciitis.

11.  Entitlement to a compensable disability rating for acne vulgaris.

12.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from September 1987 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran requested a hearing before the Board.  She was scheduled for such a hearing twice and both times indicated that she was too ill to drive the necessary distance to attend this hearing.  She indicated that she would be able to drive if the videoconference hearing could be held within one hour from her house.  As videoconference hearings are only available at the RO, the Board accepts this statement as the Veteran's withdrawal of her hearing request.

The Board notes that three different claims were perfected for appeal with regard to the Veteran's psychiatric claim.  She had claimed stress, depression, and anxiety, all as secondary to her service-connected bilateral plantar fasciitis.  However, the Board will consider them together and broaden the claim to encompass all potential acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In December 2012, the Veteran's attorney clarified that she represented the Veteran for all of the claims on appeal at this time.

During the course of the appeal, the Veteran has expressed disagreement with the diagnostic code that was assigned to her acne vulgaris disability.  As it has since been changed by the RO to reflect that which the Veteran asserted it should be, the Board finds that this has been fully addressed, and we will not further discuss this matter.

While the Vetearn submitted additional evidence since the last final adjudication of her claims, it consisted of duplicates of evidence already of record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether there is clear and unmistakable error (CUE) in the October 1989 rating decision that denied the claim of entitlement to service connection for bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for bilateral pes planus, entitlement to service connection for migraine headaches, entitlement to service connection for an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a chronic back disorder on a direct basis was denied by a Board decision in February 1993.  

2.  Evidence received since the February 1993 Board decision relates to the basis for the prior denial.

3.  The Veteran's claim of service connection for a chronic back pain, as secondary to service-connected disability, was denied by a July 2004 RO rating decision.  The Veteran initiated an appeal of this decision but did not file a timely substantive appeal.

4.  Evidence received since the July 2004 RO decision relates to the basis for the prior denial.

5.  The Veteran's claim of service connection for bilateral pes planus was denied by an October 1989 rating decision, because the disability existed prior to service and there was no aggravation demonstrated beyond the normal progression.  The Veteran did not appeal this decision.

6.  Evidence received since the October 1989 RO decision relates to the basis for the prior denial.

7.  The Veteran's claim of entitlement to service connection for migraine headaches was denied by an August 2005 rating decision, because there was no evidence of migraine headaches in service and no evidence that currently diagnosed migraine headaches were related to service.  The Veteran did not initiate an appeal of this decision.

8.  Evidence received since the August 2005 RO rating decision relates to the basis for the prior denial.

9.  Plantar fasciitis of the right foot is manifested by no more than moderate foot injury.

10.  Plantar fasciitis of the left foot is manifested by no more than moderate foot injury.

11.  Acne vulgaris is manifested by some temporary scarring along with jaw line and upper low back with no evidence of deep acne.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision that denied the application to reopen the claim for entitlement to service connection for lumbar spine disability is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2012).

2.  Evidence received since the February 1993 Board decision is new and material and the claim for entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The July 2004 decision that denied entitlement to service connection for a lumbar spine disability on a secondary basis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

4.  Evidence received since the July 2004 decision that denied service connection for a lumbar spine disability on a secondary basis is new and material and the claim for entitlement to service connection for lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The October 1989 decision that denied entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

6.  Evidence received since the October 1989 decision that denied service connection for bilateral pes planus is new and material and the claim for entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The August 2005 decision that denied entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

8.  Evidence received since the August 2005 decision that denied service connection for migraine headaches is new and material and the claim for entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

9.  The criteria for a disability rating in excess of 10 percent for plantar fasciitis of the right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2012).

10.  The criteria for a disability rating in excess of 10 percent for plantar fasciitis of the left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2012).

11.  The criteria for a compensable disability rating for acne vulgaris are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that all of the Veteran's claims to reopen have been granted.  Therefore, any discussion of the requirements contained in Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary.

In a July 2006 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to increased ratings.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The claims of entitlement to increased ratings for plantar fasciitis were then initially adjudicated in September 2006.

The Veteran has substantiated her status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the above-referenced letters.  A January 2009 letter also provided additional information regarding the criteria applicable to the Veteran's rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

To the extent that part of the notice was provided after the initial adjudication of the claims, the timing deficiency was cured by readjudication of the claims in the December 2011 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded VA examinations on the claims decided herein in July 2006, May 2008, June 2008, and November 2011.  As all examinations were conducted by medical professionals, who reviewed the claims file when necessary, conducted thorough evaluations, and provided findings and conclusions supported by stated rationales, the examinations are adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims decided herein are thus ready to be considered on the merits.


II.  Analysis

A.  New and Material Evidence

Legal Criteria

Prior decisions of the Board and the RO are final.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


Back Disability

In an October 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability and indicated that such a disability was not found on the last examination.

A January 1991 rating decision shows that a diagnosis of mild chronic right sacroiliac strain was present, but the claim was denied because the currently diagnosed back strain was not shown to be related to the one complaint of back pain during service.  A December 1991 rating decision confirmed and continued this determination.  In a February 1993 decision, the Board denied the claim of entitlement to service connection for a chronic back disorder on the basis of an absence of a chronic back disorder.  This decision was final.

In a July 2004 rating decision, the RO denied service connection for a back disability, claimed as secondary to bilateral plantar fasciitis because there was no clinical diagnosis of a back disability and there was no medical evidence of a relationship between a back disability and the bilateral plantar fasciitis.

The Veteran filed a notice of disagreement with this decision and was issued a statement of the case (SOC) in November 2005.  The next communication received from the Veteran is dated April 10, 2006.

Because the Veteran did not file a substantive appeal within one year of the rating decision or 60 days of the SOC, the July 2004 rating decision became final.  38 C.F.R. § 19.32.

The Board notes that the RO informed the Veteran in a June 2006 letter that, if she intended for the April 2006 communication to constitute a substantive appeal, it was not timely to perfect the appeal.  The Veteran did not file a notice of disagreement with this determination and, instead, filed a claim to reopen in June 2006, which resulted in the current appeal.

The evidence associated with the claims file prior to the February 1993 Board decision showed that the Veteran was found to have diagnoses of spina bifida occulta, lumbar strain, and right sacroiliac strain.  The evidence associated with the claims file prior to the July 2004 rating decision contains an October 2003 VA record showing early degenerative changes and "minor abnormality" of the spine.

Subsequent to both final decisions, medical records beginning in May 2005 show findings of degenerative disc disease of the lumbar spine.  This is new and material evidence with regard to both claims.  Specifically, the only documented acquired lumbar spine diagnosis at the time of the Board's February 1993 denial was right sacroiliac strain, and the subsequent July 2004 rating decision states there was no diagnosis.  The diagnosis of disc disease is the first time there is confirmed evidence of chronic pathology of the lumbar spine.  Additionally, since the July 2004 denial was based in part on the absence of a chronic disability, the subsequent findings of degenerative disc disease constitute new and material evidence.

As this evidence relates to an unestablished fact necessary to substantiate the claims and/or relates to the reason for the prior denial, it is new and material evidence and the claims of entitlement to service connection for a lumbar spine disorder, on a direct and secondary basis, are reopened, and to this extent, the claims are granted.



Pes Planus

In an October 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for pes planus because the disability existed prior to service and was not aggravated in service.

Evidence added to the claims file since the October 1989 rating decision includes a May 2007 written statement, in which the Veteran's private podiatric doctor opined that foot pain could be secondary to the Veteran's back pain incurred in service.  The physician indicated that it was a strong possibility that the back injury incurred and the foot care was a very strong contributing factor in her bilateral arches.

In a March 2008 written statement, the Veteran's private podiatric doctor opined that her pes planus did not exist prior to service and was caused by her back injury during service.

The evidence added to the claims file since October 1989, to particularly include the March 2008 written statement, relates to the reason for the prior denial, which was a finding that the pes planus existed prior to service and was not aggravated therein.  This opinion from the Veteran's private podiatric doctors relates to this unestablished fact and/or the reason for the prior denial, and it is, therefore, new and material evidence.  As such, the claim is reopened, and to this extent, it is granted.


Migraine Headaches

In an August 2005 rating decision, the RO denied entitlement to service connection for migraine headaches because service treatment records were negative, and there is no opinion relating the Veteran's migraine headaches to her service.

Evidence added to the claims file includes a May 2007 written statement, in which the Veteran's physician indicated that he treated the Veteran for chronic migraine headaches.  She suffered from chronic low back and foot pain as well as the migraine headaches.  Review of her military records showed that she began having migraine headaches in 1988 at which time she was also evaluated for pes planus and plantar fasciitis.  It was highly possible that the stress and anxiety in dealing with these chronic issues instigated the onset of her migraines.  They were correctly diagnosed in 1991.

In a July 2007 written statement, the Veteran's private physician indicated that she had chronic foot pain along with headaches and anxiety and depression.  A neurology specialist determined from a review of her service records that her correct diagnosis was actually migraine headaches and that the cumulative anxiety and stress related to her chronic foot disorder was responsible for the onset of migraines.  Each of the diagnoses affects the others and multiplies the difficulty of treatment.  Her physical pain and stress likely contributed to and exacerbated her emotional pain and stress.

The newly added evidence suggests that the Veteran's currently-diagnosed migraine headache disorder began during service, as noted in the May 2007 and July 2007 written statements, when taken together.  This relates to the unestablished fact of whether the Veteran's migraine disorder began in or is related to service, which is also one of the reasons for the prior final denial.  As such, the claim is reopened and, to this extent, it is granted.


B.  Rating Claims

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Whether this is considered a situation where entitlement to compensation has already been established and an increase in the disability rating is at issue, or one in which an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, staged ratings are appropriate when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, separate evaluations are not warranted for any stage of the appeal period.


Plantar Fasciitis

The Veteran's right and left plantar fasciitis disabilities are each rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2012).  Plantar fasciitis is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's plantar fasciitis is Diagnostic Code 5284, which applies to other foot injuries.  38 C.F.R. § 4.20 (providing for rating by analogy).

Under Diagnostic Code 5284, moderate foot injuries are rated 10 percent disabled.  A 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injures.  A note indicates that, with actual loss of use of the foot, a 40 percent rating is assigned.

By way of providing history, the Board notes that, in a November 2005 rating decision and statement of the case, the Veteran was informed that increases to 10 percent ratings were granted for each of her feet.  She attempted to perfect an appeal with regard to these ratings but was informed in a June 2006 letter from the RO that her substantive appeal was not timely received.  The Veteran did not challenge the RO's decision on this matter and, instead, initiated the claim resulting in the current appeal in June 2006.

In July 2006, the Veteran underwent VA examination.  She reported that she could stand for no more than fifteen minutes at a time.  On a good day, she could slowly walk for up to two hours.  On examination, the Veteran was ambulatory without a cane or brace.  The alignment of the feet was normal.  Examination revealed no evidence of deformity of either foot.  She had rather marked generalized tenderness to palpation over the plantar and dorsum of the feet.  She had pain with lateral compression of the calcaneus.  There was no plantar callus formation and no evidence of abnormal weight bearing.  She had a palpable pulse in each foot and full range of motion of the toes.  The impression was plantar fasciitis.

In November 2007, the Veteran underwent VA examination.  She complained of longstanding pain in her feet with recurrent stiffness and swelling in the morning.  She also complained of redness and heat.  She had to use a rolling walker.  She had foot pain at all times.  She was able to walk about 200 yards.  She denied any hospitalizations or history of neoplasms.  She reported problems getting out of bed and getting in and out of the shower.  She was able to dress herself by sitting.  She has not worked due to a combination of back and foot problems since 2005.  She was able to stand for an hour and a half out of an eight hour period.  The Veteran took medication for pain but did not have complete relief, even when at rest.

On examination, the Veteran did not appear to be in any acute distress.  She used a rolling walker but no cane or crutch.  The bottom of the feet appeared normal.  There was no heat, swelling, or erythema.  There was pain on palpation of the plantar and dorsum aspect of the right foot and plantar, dorsum and calcaneal aspect of the left foot.  There was pain to palpation of all toes.  There was no noted callus, hammer toes, claw toe, or tissues loss.  She had full range of motion of all toes.  There was no evidence of abnormal weight bearing of either foot.  There was no obvious pes planus or pes cavus to either foot.  X-rays revealed no degenerative changes.  The assessment was bilateral plantar fasciitis.  There were subjective complaints without objective findings at this time.

In an October 2008 written statement, the Veteran's sister described an occasion on which the Veteran could only walk three steps without her walker.  Even when she had her walker, her day ended early due to pain.

In November 2011, the Veteran underwent VA examination.  She reported daily foot pain that was 8/10 constantly with a 10/10 during flare-ups.  Flare-ups occurred three to four times per week.  She used a rolling walker.  She denied any hospitalizations.  She was able to drive independently and perform her activities of daily living.  On examination, the bilateral plantar surfaces were negative for any bruise, ulcer, abrasion, or callus.  The feet were in good repair bilaterally, and the skin was warm, dry, and intact.  Pulses were normal.  The examiner opined that the Veteran's foot condition did not impact her ability to work.  The Veteran had plantar fasciitis with normal x-rays and mild functional limitations.  The Veteran had subjective complaints of foot pain on examination without associated objective findings.

A VA psychiatric examination conducted in November 2011 contained a conclusion, following testing, that the Veteran gave an intentional production or false or grossly exaggerated physical and/or psychological symptoms motivated by external incentives.  Malingering was suspected because there was a marked discrepancy between the Veterans's claimed disability and the objective findings of the examination in conjunction with external incentives.

Based on a review of the record, the Board finds that disability ratings in excess of the 10 percent already assigned to the Veteran's plantar fasciitis of each foot is not warranted.  The Veteran complains of extreme pain and an inability to walk without a rolling walker or any significant distances.  She is certainly competent to report as to her symptomatology and history.

However, as shown on every VA examination report, the physical findings are nearly negative, while the subjective findings are severe.  Furthermore, the November 2011 VA examination who evaluated the Veteran for psychiatric disorder found her to be malingering or greatly exaggerating her physical and mental health symptomatology.  Therefore, the Board finds that the Veteran's report as to her symptomatology, while competent, is not credible in light of the other evidence of record.  Therefore, her statements to VA and to the VA examiners are afforded little probative weight.

The VA examiner who conducted the November 2011 VA examination opined that the Veteran had only mild functional limitation of her feet due to the service-connected plantar fasciitis.  As such, the Board concludes that the evidence does not more nearly approximate the symptomatology needed for an increase to a 20 percent rating for either foot under the criteria of Diagnostic Code 5284, because moderately severe injury to either foot is not shown by the competent and credible evidence of record.

To the extent that the Veteran claims that she has flat foot or pes planus that is due to service or a service-connected disease or injury, such will be addressed in the remand portion of this decision below.  As there are no other diagnosed foot disabilities of record, no other rating criteria are potentially applicable in this case.  As such, the preponderance of the evidence is against the Veteran's claims for ratings in excess of 10 percent for plantar fasciitis of the right or left foot, and the claims must be denied.


Acne Vulgaris

The Veteran's acne vulgaris is rated noncompensable under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7828.  The Board notes that, while the diagnostic criteria for some skin disability have been amended during the period of this appeal, those applicable to the Veteran's specific disability have remained the same.

Under Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensable.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck.  The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In a March 2008 written statement, a private physician indicated that the Veteran had a diagnosis of acne for which she was on medication for an extensive amount of time and had been controlling her situation.  On examination, she had current active cystic inflammatory and comedonal acne of the face and upper back.

In June 2008, the Veteran underwent VA examination.  She reported constant and progressive acne.  She has been on Retin-A daily since 1988, which helped some.  She brought a letter from her doctor that stated that, even when she was using the highest level of topical medication, there was still extra oiliness and a shine to her face and upper back, resulting in regular breakouts of inflammatory acne cysts and comedone acne, which resulted in scarring and discoloration in several areas, especially the jaw line and upper low back.  The Veteran reported welts that left scars.

On examination, the Veteran had oily skin on the face, neck, and the front of the chest.  There were no active lesions on the face.  In the lower part of the front of the neck, the front of the chest, and in the upper back, she had small cystic acne lesions.  She had tiny small scars on the side of the face and lower part of the neck with her healed lesions.  Less than 30 percent of the exposed area was affected, and less than 10 percent of the entire body was affected.  The impression was acne of the face.

In November 2011, the Veteran underwent VA examination.  She reported acne of the face but denied involvement of her back, neck, or arms.  She never had any hospitalizations.  The acne did not cause scarring or disfigurement of the head, face, or neck.  She used topical gel for her acne.  On examination, the Veteran had no visible skin conditions.  The acne was superficial and affected less than 40 percent of the face and neck.  At the time of the examination, there were no open comedones, cysts, pustules, hyperpigmentation, or scars.  Her employability was not impacted by her acne.

Based on a review of the record, the Board finds that a compensable rating for acne vulgaris is not warranted.  First, under the criteria associated with Diagnostic Code 7828, a 10 percent or higher rating is not warranted because there is no evidence of deep acne either in the medical or lay evidence.  While the Veteran is certainly competent to reopen as to her symptomatology, she has provided no written statement or report as to her acne, to include any suggestion that she experiences deep acne that might include deep inflamed nodules and/or pus-filled cysts.  Furthermore, there is no evidence of such deep acne in any of the medical evidence.  As such, a compensable rating under Diagnostic Code 7828 is not warranted.

Additionally, a compensable rating is not warranted under any of the criteria associated with Diagnostic Codes 7800-7805, either before or after amendments to the criteria for rating disabilities of the skin, which were effective October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).

While some scars were noted on examination in June 2008 on the jaw line and upper lower back, there is no evidence that any of these scars were more than five inches in length, at least one-quarter inch wide, elevated or depressed on palpation, adherent to underlying tissue, unstable, painful, bigger than six square inches, or caused any other disabling effects.  Therefore, rating under Diagnostic Codes 7800-7805 would not result in a compensable evaluation.

As such, the Board finds that the preponderance of the evidence is against a finding that a compensable disability rating for acne vulgaris is warranted, and the claim must be denied.


ORDER

The application to reopen the claim for direct service connection for a lumbar spine disability is granted.

The application to reopen the claim for secondary service connection for a lumbar spine disability is granted.

The application to reopen the claim for service connection for bilateral pes planus is granted.

The application to reopen the claim for service connection for migraine headaches is granted.

A disability rating in excess of 10 percent for right plantar fasciitis is denied.

A disability rating in excess of 10 percent for left plantar fasciitis is denied.

A compensable rating for acne vulgaris is denied.


REMAND

The Board finds that the claims remaining on appeal must be remanded for additional development prior to final adjudication.

For all claims reopened herein-entitlement to service connection for a spine disability, bilateral pes planus, and migraine headaches-the claims must be remanded so that the RO can adjudicate them on the merits.  Previous adjudication by the RO was on the basis of new and material evidence.

With regard to the claim of entitlement to service connection for bilateral pes planus, the Board notes that the Veteran has raised a claim of CUE in the October 1989 rating decision, in which the RO denied service connection for pes planus.  That claim should be adjudicated prior to further action on the claim remanded herein.  If the CUE claim is denied, the RO should obtain an opinion as to whether pes planus existed prior to service and, if so, whether it was aggravated therein.

As to the claim of entitlement to service connection for migraine headaches, the Board finds that a remand is necessary to obtain an opinion as to whether the migraine headaches are secondary to or aggravated by a service-connected disease or injury.  The Veteran was afforded a VA examination in June 2008.  However, with regard to this particular issue, the examiner indicated that an opinion could not be given without resorting to speculation but did not explain why that was the case.  Jones v. Shinseki, 23 Vet. App. 382 (2009).

Finally, the claim of entitlement to service connection for an acquired psychiatric disorder and the claim for a TDIU must be remanded since they are inextricably intertwined with the other claims remanded herein.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of CUE in the October 1989 rating decision that denied service connection for bilateral pes planus.

2.  Thereafter, if the CUE claim is denied, obtain an opinion as to whether the Veteran's bilateral pes planus preexisted service and, if so, whether it was aggravated beyond its natural progression by service.

3.  Obtain an opinion as to whether the Veteran's migraine headaches are secondary to or aggravated by a service-connected disability.

If an opinion cannot be given without resorting to speculation, the examiner state the reason why.

4.  Readjudicate all claims remaining on appeal.  The claims of entitlement to service connection for a lumbar spine disability, bilateral pes planus, and migraine headaches must be adjudicated on the merits not on the basis of new and material evidence.  If, upon completion of the above action, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


